United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4280
                                   ___________

Gamachu Mekonine Beyena, suing      *
as Gamachu M. Beyena,               *
                                    *
           Appellant,               *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * District of Minnesota.
Marvin Runyon, Post Master General, *
                                    *    [UNPUBLISHED]
           Appellee.                *
                               ___________

                          Submitted: June 4, 1998
                              Filed: June 25, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Gamachu Mekonine Beyena appeals from the district court&s1 order granting
defendant&s motion to dismiss his tort and employment discrimination claims. Having
carefully reviewed the record and the parties& submissions on appeal, we conclude the
district court properly granted defendant&s motion and we affirm on the basis of the
district court&s opinion. See 8th Cir. R. 47B.



      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-